Stuart, J.
Catharine Snyder was charged with selling liquor without license. Motion to quash overruled. Trial and conviction.
The Court erred in overruling the motion to quash. The facts set out do not constitute a sale. Price is an essential element in the idea of sale and should be alleged. The same point has been repeatedly held in this Court. Divine v. The State, 4 Ind. R. 240.
On other grounds, the conviction is wrong. The evidence is all in the record. It does not appear in what county the offence was committed.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c. (1).

 The judgment in another case of Snyder v. The State, was reversed, on this day, for the reasons given in this case.